Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
With respect to 35 U.S.C 112(b) for claims 1 and 3 have been fully considered and are moot in light of the recent amendments to the claims as of 8/11/2022.  The rejection of 5/11/2022 has been withdrawn because the claims were amended. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the controller includes a subroutine which determines whether or not the power of the test laser beam is a power at which the first and second test cracks of the test separation layers are properly formed” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. US10573505B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed towards creating a separation layer forming step of setting a focal point of a laser beam having a transmission wavelength to single crystal SiC inside the SiC ingot at a predetermined depth from the end surface of the SiC ingot.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“source of a laser beam” in claims 3 is being interpreted as a laser beam applying unit 6 which per par. 25 is a laser head. 
“a separator, wherein the separator separates” in claims 3 is being interpreted as a separating unit 12 which is per par. 30 a suction device. 
“a source of a test beam” in claims 3 is being interpreted as a verifying unit 14 which per par. 31 is a camera. 
“a source of a light applies light” in claims 4 is being interpreted as a light emitting member 44 which per par. 31 is an LED device. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “properly formed” is unclear because the applicant does not positively recite what properly formed means. This leaves the interpretation open to very broad art and the instant application is interpreted in this manner.

Claims 2, 4, and 5 are also rejected due to their dependence to one or more of the above rejected independent claims 1 and 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 3, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190382300 A1 Bui (hereinafter “Bui”) in view of US20190362972A1 Schulze (hereinafter “Schulze”). 
Regarding claim 1, Bui teaches, except where struck through, An SiC wafer manufacturing method for manufacturing a SiC wafer from a SiC ingot (par. 33 teaches transparent workpiece as being made from silicon, further, silicon carbide is known in the art to be transparent which satisfies the teachings of Bui) having an end surface (abstract), the SiC wafer manufacturing method comprising: a verifying step of applying a test laser beam to the SiC ingot in a predetermined area (contours 165 and 170 and translation direction 101 are a predetermined area) in a condition where the focal point of the test laser beam is set inside the SiC ingot at a predetermined depth from the end surface of the SiC ingot (fig. 1b teaches the impingement location 115 and focal line 113 which is inside the transparent workpiece 160 and par. 36 teaches the same), the predetermined depth corresponding to the thickness of the SiC wafer to be manufactured (fig. 1b teaches the impingement location 115 and focal line 113 which is inside the transparent workpiece 160 and the depth is the distance between first surface 162 and second surface 164), the test laser beam having a transmission wavelength transmissible through SiC (par. 66 and par. 67 teach that it is known in the art to choose a laser wavelength to match the material being worked upon), thereby forming a first test separation layer (contour 170 and plurality of defects 172) inside the SiC ingot at the predetermined depth (par. 34 and par. 35 teach that the depth may be through the entire transparent workpiece or at some location and angle in between), the first test separation layer having a first test modified portion first test cracks extending from the test modified portion along a c-plane (contour line 165) in the SiC ingot (claim 1, claim 12, claim 21 and par. 22 teach the crack formation; contour line 170 and contour line 165 are a c-plane), in which whether or not the test cracks have been properly formed is verified (par. 85 teaches imaging system 250 to detect a position and a propagation direction of the crack tip 271)  providing relative movement between the SiC ingot and the test laser beam in a direction perpendicular to the first test separation layer and forming a second test separation layer parallel to the first test separation layer and aligned therewith (fig. 1 teaches a projection of contour line 165 onto second surface 164 par. 25 and 26), thereby forming the second test separation layer inside the SiC ingot at the predetermined depth (par. 33 and 34), (fig. 1 teaches a projection of contour line 165 onto second surface 164 par. 25 and 26), in which whether or not the first and second test cracks have been properly formed, such that the first and second test cracks overlap in the perpendicular direction is verified (In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959, par. 81-88 Bui teaches an analogous verifying step that is active during all the processing steps of Bui and not separated out as is the case in the instant application)); a separation layer forming step of applying a laser beam to the SiC ingot in a condition where the focal point of the laser beam is set inside the SiC ingot (fig. 1b teaches the impingement location 115 and focal line 113 which is inside the transparent workpiece 160 and par. 36 teaches the same) at the predetermined depth from the end surface of the SiC ingot (fig. 1b teaches the impingement location 115 and focal line 113 which is inside the transparent workpiece 160 and the depth is the distance between first surface 162 and second surface 164) after performing the verifying step (In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959, par. 81-88 Bui teaches an analogous verifying step that is active during all the processing steps of Bui and not separated out as is the case in the instant application)) , the predetermined depth corresponding to the thickness of the SiC wafer to be manufactured (fig. 1b teaches the impingement location 115 and focal line 113 which is inside the transparent workpiece 160 and the depth is the distance between first surface 162 and second surface 164), the laser beam having a transmission wavelength transmissible through SiC (par. 66 and par. 67 teach that it is known in the art to choose a laser wavelength to match the material being worked upon), thereby forming a separation layer inside the SiC ingot at the predetermined depth, the separation layer (contour 170 and plurality of defects 172) inside the SiC ingot having a modified portion (claim 1, claim 12, claim 21 and par. 22 teach the crack formation; contour line 170 and contour line 165 are a c-plane); and a separating step of separating the SiC wafer from the SiC ingot along the separation layer after performing the separation layer forming step (par. 83 teaches When accumulated on or near the contour 170, this tensile stress drives formation of the crack 270 along the contour 170, thereby separating the transparent workpiece 160 along the contour 170), the verifying step including the steps of changing the power of the test laser beam, repeating a forming of the first test separation layer and the second test separation layer at a different laser beam power (claim 1 teaches modifying at least one of a power of the infrared laser beam or a speed of relative translation between the infrared laser beam and the transparent workpiece in response to a difference between the detected distance and the preset distance and a difference between the detected angular offset and the preset angular offset) and setting the power of the test laser beam to a power at which the test cracks are properly formed (par. 86 and 87) such that the first and second test cracks overlap in the perpendicular direction (fig. 1).  Bui does not teach where SiC is separated into Si and C nor the second test separation layer having a second test modified portion where SiC is separated into Si and C.  Schulze teaches, where SiC is separated into Si and C and the second test separation layer having a second test modified portion where SiC is separated into Si and C (par. 136).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bui reference, such that where SiC is separated into Si and C and the second test separation layer having a second test modified portion where SiC is separated into Si and C, as suggested and taught by Schulze, for the purpose of providing the advantage to generate a splitting level which may subsequently be used for the splitting process with supporting thermo-mechanical stress (par. 136).

Regarding claim 2, Bui teaches, wherein the verifying step is performed again after initially performing the separating step and before next performing the separating step (In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959, par. 81-88 Bui teaches an analogous verifying step that is active during all the processing steps of Bui and not separated out as is the case in the instant application)).  

Regarding claim 3, Bui teaches, except where struck through, An SiC wafer manufacturing apparatus for manufacturing a SiC wafer from a SiC ingot having an end surface (par. 33 teaches transparent workpiece as being made from silicon, further, silicon carbide is known in the art to be transparent which satisfies the teachings of Bui), the SiC wafer manufacturing apparatus comprising: a source of (beam source 110) a laser beam, wherein a laser beam is applied to the SiC ingot in a condition where the focal point of the laser beam is set inside the SiC ingot at a predetermined depth from the end surface of the SiC ingot (fig. 1b teaches the impingement location 115 and focal line 113 which is inside the transparent workpiece 160 and par. 36 teaches the same), the predetermined depth corresponding to the thickness of the SiC wafer to be manufactured (fig. 1b teaches the impingement location 115 and focal line 113 which is inside the transparent workpiece 160 and the depth is the distance between first surface 162 and second surface 164), the laser beam having a transmission wavelength transmissible through SiC (par. 66 and par. 67 teach that it is known in the art to choose a laser wavelength to match the material being worked upon), thereby forming a separation layer inside the SiC ingot (contour 170 and plurality of defects 172) at the predetermined depth (par. 34 and par. 35 teach that the depth may be through the entire transparent workpiece or at some location and angle in between), the separation layer having a modified portion (claim 1, claim 12, claim 21 and par. 22 teach the crack formation; contour line 170 and contour line 165 are a c-plane); a separator (optical assemblies 200 and 200’), wherein the separator separates the SiC ingot along the separation layer (par. 81 uses infrared laser to heat and separate the workpiece 160 along the contour 170); a source of a test beam, wherein the (imaging system 250) test laser beam is applied to the SiC ingot in a predetermined area in a condition where the focal point of the test laser beam is set inside the SiC ingot at the predetermined depth from the end surface of the SiC ingot (par. 85 to 87), the predetermined depth corresponding to the thickness of the SiC wafer to be manufactured (fig. 1b teaches the impingement location 115 and focal line 113 which is inside the transparent workpiece 160 and the depth is the distance between first surface 162 and second surface 164),  the test laser beam having a transmission wavelength transmissible through SiC (par. 66 and par. 67 teach that it is known in the art to choose a laser wavelength to match the material being worked upon), thereby forming a first test separation layer inside the SiC ingot at the predetermined depth (fig. 1b teaches the impingement location 115 and focal line 113 which is inside the transparent workpiece 160 and par. 36 teaches the same), the first test separation layer having a test modified portion first test cracks extending from the first test modified portion along the c-plane in the SiC ingot (claim 1, claim 12, claim 21 and par. 22 teach the crack formation; contour line 170 and contour line 165 are a c-plane), in which whether or not the test cracks have been properly formed is verified(par. 85 teaches imaging system 250 to detect a position and a propagation direction of the crack tip 271) and a controller (p[process controller 205; par. 85) which controls a relative movement between the SiC ingot and the test laser beam in a direction perpendicular to the first test separation layer (par. 85), wherein the test laser beam and forms a second test separation layer parallel to the first test separation layer and aligned therewith (fig. 1 teaches a projection of contour line 165 onto second surface 164 par. 25 and 26), thereby forming the second test separation layer inside the SiC ingot at the predetermined depth (par. 33 and 34),  (par. 85 teaches imaging system 250 to detect a position and a propagation direction of the crack tip 271); wherein the verifying unit performs verification by changing -a power of the test laser beam and setting the power of the test laser beam to a power at which the test cracks are properly formed (par. 86 and 87), such that the first and second test cracks overlap in the perpendicular direction (fig. 1).  Bui does not teach where SiC is decomposed into Si and C.  Schulze teaches, where SiC is separated into Si and C nor the second test separation layer having a second test modified portion where SiC is separated into Si and C.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bui reference, such that where SiC is separated into Si and C and the second test separation layer having a second test modified portion where SiC is separated into Si and C, as suggested and taught by Schulze, for the purpose of providing the advantage to generate a splitting level which may subsequently be used for the splitting process with supporting thermo-mechanical stress (par. 136).

Regarding claim 4, Bui teaches, further comprising: a source of a light (light source 252) applies light to the test separation layer formed in the SiC ingot (par. 85 to 87 teaches in the optical assembly 200, the imaging system 250 and the infrared beam source 210 are non-axially positioned and are each optically coupled to the beam steering apparatus 220;), a camera for imaging the test separation layer (par. 86), wherein the controller includes a subroutine which determines whether or not the power of the test laser beam is a power at which the first and second test cracks of the test separation layers are properly formed (process controller 205 par. 81; In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959, par. 81-88 Bui teaches an analogous verifying step that is active during all the processing steps of Bui and not separated out as is the case in the instant application)), according to whether or not the brightness of an image obtained by the camera falls within a threshold range (par. 81; par. 85; par. 92 to par. 95 teach the process controller 205 may compare the detected distance between the crack tip 271 and reference location of the infrared beam spot 214 to a preset distance and compare the detected angular offset between the propagation direction of the crack tip 271 and the propagation direction of the infrared beam spot 214 to a preset angular offset).  

Regarding claim 5, Bui teaches, wherein the controller performs binarization processing for the image to obtain a binary image and then determines whether or not the ratio between a black area and a white area in the binary image falls within a predetermined range, in which, when the ratio between the black area and the white area falls within the predetermined range (par. 93 teaches binarization as For example, the process controller 205 may produce an intensity map of the acquired image data and comparing the intensity map to predetermined threshold value inputs, which may be stored in the process controller 205. Location of image intensity of the imaging map that exceeds the predetermined threshold intensity value stored in a memory of the process controller 205 can then be used to designate the position of the crack tip 271), the controller determines that the power of the test laser beam is a power at which first and second the test cracks are properly formed (par. 94 to par. 96 teach adjust power based upon the process controller 205’s interpretation of the image).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761